Citation Nr: 1511856	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. Entitlement to service connection for a prostate disorder, to include prostate cancer as secondary to herbicide exposure.
 
2. Entitlement to service connection for a back disorder.
 
3. Entitlement to increased ratings for Type II diabetes mellitus, in excess of 20 percent prior to August 27, 2014, and in excess of 40 percent thereafter.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
INTRODUCTION
 
The Veteran had active duty service from November 1970 to November 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Houston, Texas. 
 
The Veteran indicated in his December 2009 and July 2012 substantive appeals that he wished to testify at a hearing.  The Virtual VA file reflects that a January 2015 letter notified the Veteran that he was scheduled for a hearing in February 2015.  In a February 2015 correspondence, however, the Veteran withdrew that request and cancelled the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issues of entitlement to service connection for a back disorder and entitlement to an increased rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A prostate disorder, to include prostate cancer, is not shown to have onset during service, or to otherwise be related to service.  

 
 

CONCLUSION OF LAW
 
A prostate disorder was not incurred in or aggravated by active service and prostate cancer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2006, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an examination is in order.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability; and (d) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Here, while there is evidence of a current prostate disorder, for reasons discussed in further detail below, there is no evidence of an in-service event, incident or disease relating to the prostate.  Nor is there an indication that the claimed disability or symptoms may be associated with the Veteran's service.  Thus, the evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  Id.  The Veteran's conclusory lay assertions to the contrary are insufficient to overcome these findings.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).
 
Legal Principles
 
The Veteran claims entitlement to service connection for a prostate disorder, to include prostate cancer which he contends resulted from herbicide exposure.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in the Republic of Vietnam during the Vietnam War.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).
 
VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 - 57589 (1996).
 
A malignant tumor, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Analysis
 
Initially, the Veteran's DD-214 indicates that he served in Vietnam in support operations in the territorial waters of Vietnam.  Given that "service in the Republic of Vietnam" means actual service in-country, including service in the inland waterways, in Vietnam at times between January 9, 1962 through May 7, 1975, 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to herbicides.
 
The competent and credible evidence shows, however, that the Veteran has not been diagnosed with prostate cancer.  Although an April 2013 VA treatment record shows that a urologist speculated that a possible cause of the appellant's abnormal-feeling prostate was prostate cancer, this was later ruled out.  A May 2013 VA urology treatment record indicates that a prostate biopsy revealed that both lobes had benign prostatic tissue with mild inflammation.  Although the right lobe exhibited some granulomatous inflammation, it was non-malignant.  The urologist diagnosed a nodular prostate without cancer.  The Board's review of the Veteran's medical records fails to show a diagnosis of prostate cancer at any other time, to include a malignant tumor within one year of separation from active duty. 
 
Although the Veteran is competent to report symptoms such as pain, diagnosing a disorder such as prostate cancer is outside the scope of his lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The appellant's lay assertions that he has prostate cancer are insufficient to establish a current diagnosis of that disease.
 
Accordingly, the claim of entitlement to service connection for prostate cancer as a result of herbicide exposure fails.  To the extent he asserts entitlement to service connection for prostate cancer on a direct or secondary basis, this too is unfounded.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Thus, where, as here, the persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).
 
The evidence does show, however, that the Veteran has current prostate disorders other than cancer.  For example, February 2006 private treatment records from "Dr. H.L." reveal a diagnosis of benign prostatic hyperplasia and a November 2013 VA treatment record indicates a prior medical history of nodular prostate with urinary obstruction.  Nonetheless, there is little evidence indicating any relationship between these disorders and the appellant's service.  Service treatment records show that at entrance, an abnormal genitourinary system was noted due to a small left varicocele but no prostate defects were indicated.  The Veteran denied a prior history of problems related to his prostate.  At separation, the examiner noted a normal genitourinary system.  Service treatment records are otherwise absent for complaints or treatment related to the prostate.  Moreover, neither benign prostatic hyperplasia, nor a nodular prostate, however, is presumptively related to herbicide exposure.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 - 57589 (1996).
 
Although the Veteran is competent to report symptoms such as pain and difficult or frequent urination, ascertaining the etiology of benign prostatic hyperplasia and a nodular prostate with urinary obstruction is outside the scope of his lay competence.  Jandreau, 492 F.3d at 1377.  To the extent the Veteran is competent to assert that there was an existing prostate disorder at separation, such a claim is inconsistent with the findings of the separation examination and is therefore not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The fact that the Veteran waited nearly 34 years to file a claim for service connection also weighs heavily against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In light of the above, the preponderance of the competent and credible evidence weighs against the claim.  The Board considered the benefit of the doubt doctrine, however, as the weight of the evidence is against the Veteran's claim, it is not for application.  38 U.S.C.A. § 5107(b).

The claim is denied.
 
 
ORDER
 
Entitlement to service connection for a prostate disorder, to include prostate cancer as secondary to herbicide exposure, is denied.
 
   
REMAND
 
The remaining claims require further development.  In August 2014, the Veteran was afforded a VA examination to evaluate the current severity of his diabetes.  The examiner noted that the Veteran's diabetes was not manifested by complications such as peripheral neuropathy or diabetic retinopathy.  Significantly, however, a September 2013 VA optometry record shows a diagnosis of bilateral non-proliferative diabetic retinopathy and Virtual VA contains a September 2013 examination showing a diagnosis of diabetic peripheral neuropathy of the upper and lower extremities.  The examiner did not indicate that he reviewed the claims file or even had access to the Veteran's medical records.
 
For purposes of 38 C.F.R. § 4.119, Diagnostic Code 7913, the term "regulation of activities" is defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Yet the August 2014 examiner concluded that the appellant's diabetes required the regulation of activities based solely on the Veteran's statement that he experienced difficulty running and walking long distances due to fatigue and weakness.  Given that the examiner did not follow or address the regulatory definition further development must be conducted.
 
As the August 2014 examination evidences a misunderstanding of both the relevant facts and the applicable legal standards, it is inadequate for rating purposes.  Thus, another examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The Veteran also contends that injuries he suffered while in boot camp are related to his current back disorder.  In support of his claim, the Veteran submitted a May 2008 opinion from "Dr. S.G.K.," an orthopedist, who opined that a back disorder was related to service because the disorder had progressively worsened since an injury in boot camp, ultimately resulting in the current spondylolisthesis, degenerative changes and mechanical instability at L5-S1. Service treatment records show a notation of severe back pain in December 1970.
 
In October 2009, a VA examiner opined that the Veteran's lumbar spine disorder was less likely than not related to service because degenerative spine disease was likely age related and therefore not the result of prior trauma or overuse.  Although the examiner noted that the Veteran had a letter from his treating orthopedist stating that the back disorder was related to service, the VA doctor failed to explain why the private opinion was incorrect, other than to assert that the current disorder was age related.  Given that Dr. S.G.K. was also aware that about 30 years had passed since the initial injury but nonetheless concluded that it was related to service, further explanation from the October 2009 VA examiner is required.  An addendum opinion that addresses Dr. S.G.K.'s opinion should therefore be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request and associate with the claims folder, whether in paper or digital format, all VA and private treatment records dated since November 2013 which have yet to be secured and added to the file.  For all records requested, specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim. The Veteran must be given an opportunity to respond. 

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his Type II diabetes mellitus.  In accordance with the latest worksheet for rating diabetes mellitus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his diabetes mellitus.  The examiner must specify in the report that the claims file, consisting of the Virtual VA and Veterans Benefits Management System records, has been reviewed.
 
The examiner is advised that "regulation of activities" is defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.
 
3. Thereafter,  the October 2009 VA examiner or, if that examiner is unavailable, another suitably qualified VA examiner must review all pertinent records associated with the claims file, VBMS file, and Virtual VA file to specifically include the Veteran's service treatment records, post-service medical records and lay statements. Then the examiner must opine whether it is at least as likely as not that any diagnosed back disorder is related to the appellant's active duty service.  The examiner must specifically address the appellant's lay assertion that he has had back pain since service.  A fully reasoned rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
 
The examiner must specifically address whether he agrees or disagrees with Dr. S.G.K.'s May 2008 opinion that the appellant's current back disorder initially began in service and has progressively worsened since.  To the extent the examiner may opine that the Veteran's current back disorder is "age related," further explanation must be provided.
 
4. After the development requested has been completed, the AOJ should review all reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


